Mr. Presiding Justice Thompson delivered the opinion of the court. Abstract of the Decision. 1. Insurance, § 328*—when conditions of policy waived by agent. Where an agent of a life insurance company told the insured that the policy would he in full force and effect from the time he received it from the company, although the first premium was not paid as required by its terms, and that he would pay the premium and hold the policy for her, held that a recovery could be had thereon, the agent having received it while the health of the insured was the same as when her application was taken. 2. Insurance, § 684*—when verdict for defendant erroneously directed. Evidence in an action on a life insurance policy that the policy was received by the agent of the insurance company for the insured while the latter was in good health and that the agent had agreed that the policy should be in full force and effect from such receipt, held sufficient to go to the jury and that a peremptory instruction for the defendant was erroneous. 3. Insurance, § 323*—when agent power to waive conditions in policy. A general agent clothed with power to solicit insurance, receive the application, forward it to the company, receive and deliver the policy and collect the premium, has power to waive a condition in the policy notwithstanding that power is negatived by a provision in the policy.